Citation Nr: 1421871	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-09 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including depression, dysthymic disorder, and bipolar disorder and as secondary to hypothyroidism.


REPRESENTATION

Veteran represented by:	Michael V. Quatrini, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 and October 1983 in the Army, as well as from January 1985 to March 1989 in the Marines.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) denying his claim of entitlement to service connection specifically for depression.

Since evidence in the file, however, indicates he additionally has been diagnosed with other psychiatric disorders, the Board has recharacterized his claim to account for these additional diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).  In Clemons, the Court explained that a claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as his description of history and symptoms; VA therefore should construe a claim for service connection based on reasonable expectations of a non-expert claimant.

This claim requires further development before being decided on appeal, so the Board is remanding the claim to the Agency of Original Jurisdiction (AOJ).


REMAND

Unfortunately, remand is required for further development so a decision can be made based on a complete record.  It appears there are outstanding service records, as well as outstanding VA and private treatment records that are potentially relevant.  VA has a duty to assist the Veteran in fully developing his claim.  This duty includes assisting him in the procurement of records concerning his service and other pertinent treatment records, including regarding his treatment since service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA is required to make as many requests as necessary to obtain relevant Federal records.  38 C.F.R. § 3.159(c)(2).

The claims folder contains the Veteran's service treatment records (STRs) from his first period of active service from 1980 to 1983 in the Army.  But the claims folder does not contain his STRs from his second period of active service from 1985 to 1989 in the Marines Corps.  Thus, the AOJ must attempt to obtain these additional records and add them to the claims folder for consideration.

Additionally, as the Veteran has alleged that his psychiatric disorder may have resulted from his time spent in a military prison, the AOJ must attempt to obtain his military personnel records from both periods of active duty, including those pertaining to any disciplinary actions taken against him, and add them to the claims folder as well.

During his July 2012 videoconference hearing before the Board, the Veteran testified that he was still receiving treatment in the form of counseling for his mental illness.  The latest VA treatment records in the claims file, however, are from 2007, so from some 7 years ago.  He also indicated that he had received psychiatric treatment from "Prime Brook" previously, and that he was currently receiving treatment from "Chestnut Ridge."  But the claims file does not contain records from these mental health care facilities.  Thus, he must be provided an Authorization and Consent to Release Information form (VA Form 21-4142) with instructions to identify all places he has received psychiatric care from since 2007.  The AOJ should then attempt to obtain all identified records and associate them with the claims file.  38 C.F.R. § 3.159(c)(1) and (c)(2).

Finally, if this development results in obtaining any additional records or evidence, the claims file must be returned to the May 2008 VA compensation examiner for an addendum opinion regarding the etiology of the Veteran's mental illness, particularly in terms of its alleged relationship with his military service.  In the event that examiner is no longer available to provide this supplemental comment, then someone else must do it who has the necessary qualifications and expertise.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  First attempt to locate all outstanding records concerning this Veteran's service, including especially his service personnel records (SPRs) from his active duty service in the Army from 1980 to 1983, as well as his SPRs and STRs from his additional active duty service in the Marines from 1985 to 1989.  Associate these additional records with the claims file so they may be considered.  

Records that are in the custody of a Federal department or agency must be sought until it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  To this end, the service department must either provide the identified records, or the AOJ must provide for the record a statement indicating why it is reasonably certain the records do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Send the Veteran an Authorization and Consent to Release Information form (VA Form 21-4142) so he can identify all private mental health care facilities he has received psychiatric treatment from since 2007 or thereabouts.  Upon receipt of this form, request the treatment records from all identified facilities.  All negative responses received must be noted and the Veteran appropriately notified.  38 C.F.R. § 3.159(c)(1) and (e)(1).

3.  As well, obtain all outstanding VA treatment records and associate them with the claims file, including especially those from the Pittsburgh VA Healthcare System.

4.  If relevant records are added to the file, send the file back to the examiner who performed the May 2008 VA mental status evaluation for an addendum opinion taking into consideration this additional evidence.  The examiner is asked to review this additional evidence and then indicate whether the additional records change his opinion on:

a) Whether it is as likely as not the Veteran's acquired psychiatric disorder(s) was incurred during or aggravated by his active military service, specifically his alleged time spent in a "military prison;"

b) and whether, alternatively, it is as likely as not the Veteran's acquired psychiatric disorder(s) was caused OR aggravated by his hypothyroidism.  


The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to mere speculation, it must be so stated, but as importantly the examiner must provide the reasons why an opinion would require speculation.  As examples, the examiner must indicate whether there is any further need for information or testing necessary to make an informed determination, whether any opinion could not be rendered due to limitations of knowledge in the medical community at large, whether there are multiple possible etiologies with none more prevalent than another, or whatever may be the reason he cannot respond.  In other words, merely saying he cannot respond will not suffice.

If, for whatever reason, the May 2008 examiner is no longer available to provide this additional comment, then have someone else comment that is equally qualified.  In this eventuality, however, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed.

5.  Ensure this additional opinion is responsive to these additional questions.  If not, take corrective action by obtaining all needed additional information.  38 C.F.R. § 4.2.

6.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



